Exhibit 10.1

2010 Base Salaries and Target Discretionary Bonuses

 

Officer

  

Position

   Maximum
Base Salary    Target
Discretionary Bonus  

Shane Evangelist

   Chief Executive Officer    $ 367,770    $ 294,216 1 

Ted Sanders

   Chief Financial Officer    $ 307,500    $ 153,750 1 

Aaron Coleman

   Executive Vice President of Operations and Chief Information Officer    $
284,040    $ 142,020 1 

Houman Akhavan

   Vice President of Marketing    $ 261,000    $ 95,000   

Charlie Fischer

   Senior Vice President of Global Procurement    $ 220,500    $ 90,000   

 

1

Each of Messrs. Evangelist, Sanders and Coleman elected to have his bonus paid
50% in cash and 50% common stock of the Company, with the number of shares
determined by the closing price on January 4, 2010. For example, if the closing
price of our stock on January 4, 2010 is $5.00 per share, and all target
thresholds are met, Mr. Evangelist’s bonus would be comprised of $147,108 in
cash, and 29,421 shares of common stock.